Citation Nr: 0120547	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the veteran who had recognized 
service with the Philippine Scouts from July 1946 to April 
1949.  He died in June 1995.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1995, by the Manila, Philippine Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
notice of disagreement with this determination was received 
in December 1996.  The statement of the case was issued in 
January 1997.  An Authorization and consent to release 
information to the Department of Veterans Affairs form (VA 
Form 21-4142), received in February 1997, is accepted as the 
appellant's substantive appeal.  Following the receipt of 
additional medical records, a supplemental statement of the 
case (SSOC) was issued in December 1997.  Another VA Form 9 
was received in December 1997.  

In March 2000, the Board found that the claim for service 
connection for the cause of the veteran's death was well-
grounded and remanded the case for further development.  
Additional medical records were received in April and June 
2000, and an SSOC was issued in August 2000.  The appeal was 
received back at the Board in October 2000.  

Upon reviewing the evidentiary record, the Board concluded 
that additional medical expertise was needed to render an 
equitable decision on this claim and in January 2001 
requested a medical opinion from the Veterans Health 
Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a).  The VHA opinion was received in March 2001.  
The opinion was then referred to the appellant for an 
opportunity to present additional argument and evidence.  No 
additional written argument or evidence was submitted to the 
Board.  The case is now ready for appellate review.  

The Board notes that in a rating action in January 1996, the 
RO determined that the claim for accrued benefits, based on 
the pending appeal for increase by the deceased veteran, 
including increased ratings for hypertrophic arthritis of the 
lumbar spine, hypertrophic degenerative joint disease of the 
cervical spine, and hypertrophic arthritis of the sacroiliacs 
and both hips, was denied.  By letter dated March 14, 1996, 
the appellant indicated that she was appealing her husband's 
benefits.  Although she provided no substantive argument with 
respect to any of the issues adjudicated by the RO in the 
January 1996 rating decision, the Board finds that this 
communication can be liberally construed as a disagreement 
with the denials of increased rating and a desire for 
appellate review.  38 C.F.R. § 20.201 (2000).  As a Statement 
of the Case on this matter has not been issued, additional 
action by the RO is required as set forth below.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1995, at the age of 70.  
According to the certificate of death, the immediate cause of 
death was reported as cardiopulmonary arrest due to, or as a 
consequence of, cor pulmonale due to, or as a consequence of, 
chronic obstructive pulmonary disease (COPD) restrictive type 
due to, or as a consequence of, degenerative osteoarthritis, 
thoracic spine.  

2.  At the time of the veteran's death, service connection 
was in effect for hypertrophic arthritis, lumbar spine, 
evaluated as 40 percent disabling; hypertrophic degenerative 
joint disease, cervical spine, evaluated as 30 percent 
disabling; hypertrophic osteoarthritis, right (major) 
shoulder with limitation of motion, evaluated as 20 percent 
disabling; hypertrophic osteoarthritis, left (minor) shoulder 
with traumatic element, evaluated as 20 percent disabling; 
and hypertrophic arthritis, sacroiliacs and both hips, 
evaluated as noncompensably disabling.  Entitlement to a 
total rating for compensation purposes due to individual 
unemployability had also been in effect from May 6, 1993.  

3.  Cor pulmonale, COPD restrictive type, and osteoarthritis 
of the thoracic spine were initially demonstrated years after 
service, and have not been shown to be related to service.  

4.  The evidence does not show that the veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  


CONCLUSIONS OF LAW

1.  Cor pulmonale, COPD restrictive type, and osteoarthritis 
of the thoracic spine were not incurred in or aggravated 
during active service, nor were they proximately due to, the 
result of, or worsened by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2000).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The basic facts in this case may be briefly summarized.  The 
veteran served on active duty from July 1946 to April 1949.  
The record reflects that the veteran died on June [redacted], 1995, at 
the age of 70.  

A Certificate of Death, dated in June 1995, shows that the 
veteran's death was attributed to cardiopulmonary arrest due 
to, or as a consequence of, cor pulmonale due to, or as a 
consequence of, chronic obstructive pulmonary disease (COPD) 
restrictive type due to, or as a consequence of, degenerative 
osteoarthritis, thoracic spine.  

During the veteran's lifetime, service connection had been 
established for hypertrophic arthritis, lumbar spine, 
evaluated as 40 percent disabling; hypertrophic degenerative 
joint disease, cervical spine, evaluated as 30 percent 
disabling; hypertrophic osteoarthritis, right (major) 
shoulder with limitation of motion, evaluated as 20 percent 
disabling; hypertrophic osteoarthritis, left (minor) shoulder 
with traumatic element, evaluated as 20 percent disabling; 
and hypertrophic arthritis, sacroiliacs and both hips, 
evaluated as noncompensably disabling.  The veteran's 
combined schedular evaluation was 80 percent.  Entitlement to 
a total rating for compensation purposes due to individual 
unemployability had also been in effect from May 6, 1993.  

The veteran's service medical records are negative for any 
complaints or clinical findings referable to any lung or 
respiratory disease.  The service medical records indicate 
that the veteran was seen on several occasions for complaints 
of back pain.  On the occasion of his separation examination, 
conducted in April 1949, it was noted that clinical findings 
were positive for osteoarthritis of the lumbar spine and 
sacroiliac joints.  

A private medical statement dated in December 1953, indicates 
that the veteran was seen in October 1950, for complaints of 
pain at the right upper sternal border and occasional 
shifting pain of both hip joints.  At that time, examination 
of the lungs was reported to be normal.  Similar findings 
were noted during clinical visits in April and July 1953.  
The veteran was seen for a follow up evaluation in December 
1953, complaining of tightness of chest with cough for one 
week, and worsening of pain in the hip joints.  A chest x-ray 
was within normal limits.  The impression was lumbagao and 
sciatica, bronchitis, and angina pectoris.  

A certificate of attending physician was received in February 
1954, indicating that the veteran had received treatment 
during the period from October 1950 to December 1953 for 
mitral and tricuspid murmur, sternal pain to tightness of 
chest and cough, hip joint pains, but x-ray of chest and hips 
were reported to be essentially negative.  The report of a VA 
compensation examination in May 1954 reported findings of 
arthritis, hypertrophic, dorso-lumbar spine, and arthritis, 
sacro-iliac, bilateral.  

Based upon the above clinical findings, a rating action in 
June 1954 established service connection for arthritis, 
hypertrophic, lumbar spine and sacro-iliac, evaluated as 10 
percent disabling, effective November 27, 1953.  

Medical evidence of record dated in the 1960's and 1970's, 
including VA as well as private treatment reports, reflect 
clinical evaluation for several disabilities, including 
arthritis of the lumbar and sacro-iliac joints.  A rating 
action in November 1963 increased the rating for arthritis, 
hypertrophic, lumbar spine and sacro-iliac, from 10 to 20 
percent, effective September 24, 1963.  A private treatment 
report received in October 1963 indicated that the veteran 
had received treatment in July 1961 for bronchial asthma.  A 
private medical statement dated in October 1966 reported x-
ray findings of fibre calcific density at the second and 
third interspace of the right lung; the left lung was 
essentially negative.  

During a VA compensation examination in April 1971, it was 
noted that findings of a chest x-ray were essentially within 
normal limits.  A private hospital report, dated in October 
1971, noted that the veteran had been on several occasions in 
August and September 1971 for acute asthmatic attacks and 
severe arthritic pain in the neck, back, left shoulder and 
hip joints.  A VA hospital summary reflect that the veteran 
was admitted in October 1971 for complaints of dyspnea and 
right shoulder pain; a chest x-ray showed pneumonitis on both 
bases.  The veteran was treated with antibiotics.  The 
discharge diagnoses were bronchial asthma; osteoarthritis, 
multiple; and pneumonitis.  The report of a VA examination 
conducted in January 1972 noted that findings of a chest x-
ray was within normal limits.  

By a decision in August 1972, the Board denied service 
connection for bronchitis and pulmonary tuberculosis.  

Medical evidence of record in the 1980's, including VA as 
well as private treatment reports, reflect that the veteran 
continued to receive clinical attention and treatment for 
arthritis of the lumbar spine, shoulder, and complaints 
associated with bronchial asthma.  During a clinical 
evaluation in July 1982, it was noted that the lungs had fine 
crepitant rales and mucous rales spread all over the lung 
fields; however, no pertinent diagnosis of a respiratory 
disorder was noted.  

VA radiographic studies performed in August 1982 and February 
1983 reported findings of hypertrophic degenerative disease, 
lumbar spine with bilateral sacroiliac arthritis and 
osteoarthritis in both hips.  These records do not reflect 
any findings regarding a respiratory or lung disorder.  
Treatment reports dated in November 1988 reported similar 
findings as reported in August 1982 and February 1983.  
Received in October 1989 was a clinical abstract from a 
private hospital, indicating that the veteran had been 
admitted to the hospital in May 1989 for complaints of lumbar 
and joint pains.  At that time, examination of the lungs 
revealed harsh breath sounds but no rales.  It was noted that 
x-ray study of the thoraco-lumbar spine revealed degenerative 
osteo-arthritis.  The discharge diagnosis was rheumatoid 
arthritis.  

Received in July 1991 was a hospital summary from the 
Veterans Memorial Hospital, which showed that the veteran was 
admitted to the hospital in May 1991 with complaints of neck 
pain and rigidity with limitation of motion and low back 
pain.  He also complained of limitation of motion of the 
shoulder joints.  X-ray study revealed minimal spur formation 
in the cervical spine, and minimal osteoarthritis in the 
lumbar spine.  The discharge diagnosis was osteoarthritis, 
multiple.  During a VA examination in January 1992, the 
veteran complained of joint pains.  Following his clinical 
evaluation, the pertinent diagnoses were bilateral sacroiliac 
arthritis, osteoarthritis of both hips, hypertrophic 
degenerative joint disease of the lumbar spine, and 
hypertrophic degenerative joint disease of the cervical 
spine, progressive.  

Based upon the above clinical findings, a rating action in 
March 1992 increased the evaluation for hypertrophic 
arthritis of the lumbar, sacroiliacs and both hips from 20 
percent to 40 percent, effective May 6, 1991; the RO also 
granted service connection for hypertrophic degenerative 
joint disease of the cervical spine, and assigned a 30 
percent rating, effective May 6, 1991.  

Of record is a private medical statement from Ezekiel D. 
Villanueva, M.D., dated in March 1993, certifying that the 
veteran sought medical treatment in his clinic because of 
intermittent dizziness associated with pain on the nape.  He 
also complained of joint pain of increasing severity 
associated with difficulty of ambulation.  He also reported 
difficulty swallowing liquids.  

On examination, the veteran was described as weak with 
ataxia; fixation of the neck to flexion.  The pertinent 
diagnoses were hypertensive atherosclerotic cardiovascular 
disease; hypertrophic arthritis, lumbar spine, sacroiliac 
hips, knees and shoulder joints; and hypertrophic 
degenerative disease, cervical spine.  

During a VA examination in May 1993, the veteran complained 
of persistent and progressive polyarticular joint pain for 
approximately 40 years, with limitation of motion of the 
lumbar and dorsal vertebrae.  Following a physical 
evaluation, the pertinent diagnoses were hypertrophic 
degenerative arthritis and discospondylosis of the cervical 
spine, slightly progressive; minimal anterior listhesis C4-5; 
lower cervical flexion curvature; and, hypertrophic 
degenerative joint disease, lumbar spine, sacroiliac and both 
hips.  Similar findings were reported during VA examinations 
in January and August 1994.  

Of record is a private medical statement from Felma Reloj De 
La Cruz, M.D., dated in August 1994, certifying that the 
veteran sought treatment in April and August 1994 because of 
recurrent bronchial asthma.  Dr. De La Cruz also certified 
that the veteran complained of shoulder joint pain.  

Received in November 1994 was a medical statement from a 
physician at the Veterans Memorial Medical Center, dated in 
October 1994, certifying that the veteran was confined at 
that facility from September to October 1994, with the 
diagnoses of: multiple joint pain and marked spinal deformity 
(especially over the cervical spine); working impression was 
ankylosing spondylitis and degenerative joint disease, 
multiple joint involvement; MRI revealed cervical 
spondylosis, C3-C4, C6-C7 and C7-T1.  It was noted that other 
medical problems included PTB, minimal, activity 
undetermined; COPD (severe); and restrictive lung disease 
(severe).  

Received in December 1995 was a private medical statement 
from Elizabeth M. Parcon, M.D., dated in November 1995, 
certifying that she saw the veteran at the emergency room of 
Dr. Rafael S. Tumbokon Memorial Hospital on June [redacted], 1995; she 
noted that he was already dead on arrival.  Dr. Parcon stated 
that, based on history from the relatives and previous 
hospitalization records, the cause of the veteran's death was 
cardiorespiratory arrest secondary to cor pulmonale, 
secondary to chronic obstructive pulmonary disease, 
restrictive type, secondary to degenerative osteoarthritis of 
the thoracic spine.  

Also received in December 1995 was a medical statement from 
Leonardo M. Tayco Jr., M.D., dated in November 1995, 
indicating that he saw the veteran during periods of 
hospitalizations in March and April 1995; he noted that on 
both occasions, the veteran was admitted due to acute 
exacerbation chronic obstructive lung disease, restrictive 
type, secondary to degenerative osteoarthritis of the lumbar 
spine.  

Dr. Tayco reported that history revealed that the veteran's 
condition started more than 40 years ago as gradually 
worsening pain at the lumbar area, which through the years 
resulted in weakness, numbness and tingling sensation of the 
lower extremities, with resultant deformity of the thoracic 
area leading to a stooped posture.  The final diagnoses were 
cor pulmonale secondary to COPD, restrictive type, secondary 
to degenerative osteoarthritis of the thoracic spine.  In a 
subsequent statement dated in January 1997, Dr. Tayco 
reported a similar history and diagnoses.  

In addition, Dr. Tayco explained that "with the deformity in 
the spine and a stooped position, this led to restriction in 
chest expansion and limitation of lung function, ultimately 
leading to the clinical condition called chronic obstructive 
lung disease."  

Received in February 1997 were private treatment reports 
dated from May 1989 to April 1995, reflecting clinical 
evaluation, hospitalization and treatment for arthritis 
involving multiple joints and acute exacerbation of his COPD.  
Hospital reports dated in March and April 1995 reveal 
discharge diagnoses of COPD in acute exacerbation, secondary 
to restrictive lung disease, secondary to degenerative 
osteoarthritis.

Also received in February 1997 was a statement from Saint 
Gabriel Hospital, dated in January 1997, certifying that the 
veteran was admitted in the hospital in August 1983 with the 
diagnosis of severe rheumatic arthritis and anemia.  

Of record is a medical opinion from a VA physician, dated in 
June 1997, wherein he indicated that available results of a 
chest x-ray done on in March 1995 showed clear lung fields 
with an unremarkable visualized osseous thoracic cage.  The 
cervical spine revealed kyphosis with severe ankylosis and 
zero range of motion; the lumbar spine showed marked 
limitation of motion.  The physician explained that COPD and 
restrictive lung disease were entirely opposite conditions so 
that COPD could never be a restrictive type.  He noted that 
there were no spirometric measurements reported so that an 
accurate distinction between obstructive versus restrictive 
disease could not be made.  

The physician also noted that it was possible that the 
veteran's private physician was thinking of bony deformities 
that restrict air entry and prevent lung expansion.  The 
physician reported that the available evidence showed that 
only the cervical and lumbar spines were affected.  

The thoracic spine appeared normal; and only deformities of 
the thoracic spine (posterior to the lungs) could cause the 
restrictive of lung disease.  The physician concluded that 
there was no definite evidence of lung disease.  
Additionally, there was no evidence of disease affecting the 
thoracic spine, which might have impinged on the lungs.  As 
such, COPD or restrictive lung disease (if they existed) was 
not due to cervical or lumbar osteoarthritis.  There were no 
records pertaining to the circumstances surrounding the 
death.  The physician commented that, observing the severity 
of the anterior syndesmosis of C3-C7 that resulted in 
kyphosis (the veteran's chin was almost touching his chest), 
an upper airway obstruction with aspiration might have been 
possible.  

Received in April 2000 were private treatment reports dated 
in March and April 1995, showing two periods of 
hospitalization for COPD in acute exacerbation, secondary to 
restrictive lung disease, and degenerative osteoarthritis.  
Also received in April 2000 was a statement from Dr. De La 
Cruz, indicating that the veteran received treatment from 
April 1994 through February 1995 for complaints of cough and 
dyspnea.  This statement also reflects that the veteran 
received diagnoses of asthmatic bronchitis, and spondylosis 
of the cervical spine in April 1994, and COPD in February 
1995.  

Also received in April 2000 was a summary from Veterans 
Memorial Hospital, which shows that the veteran was 
hospitalized from September 12, 1994 through October 19, 1994 
because of multiple joint pain; he was diagnosed with 
cervical spondylosis; ankylosing spondylitis; and 
degenerative joint disease (multiple joint involvement).  

Of record is another medical statement from Dr. Tayco, dated 
in April 2000, indicating that the basis for the diagnoses of 
cor pulmonale secondary to COPD, restrictive type, secondary 
to degenerative osteoarthritis of the thoracic spine was the 
veteran's gradual worsening deformity of the lumbar, 
thoracic, and cervical spines, which resulted in weakness, 
numbness, and tingling sensation of the lower extremities as 
well as a stooped posture.  He added that the spine 
deformities and the stooped posture led to restriction in 
chest expansion and limitation of lung function, ultimately 
leading to the clinical condition of chronic obstructive lung 
disease, restrictive type.  

As noted in the Introduction Section, in January 2001, the 
Board referred the claims folder to obtain a medical expert 
opinion from the VHA under 38 U.S.C.A. § 7109 (West 1991).  
The Board posed two questions for the medical expert: 1.) Is 
it at least as likely as not that there is an etiological 
relationship between the causes of the veteran's death and 
his service-connected arthritis? and 2.) Is it at least as 
likely as not that the veteran's death was caused by an upper 
airway obstruction with aspiration due to or as a consequence 
of the service-connected arthritis of the cervical spine?

In March 2001, the Board received the VHA opinion, which, in 
answer to the first question, was as follows:

The confusion in this case appears to be 
that of the definition of the veteran's 
underlying lung disease.  Without 
adequate x-rays and pulmonary function 
tests to review, the actual etiology of 
the veteran's pulmonary impairment could 
not be fully described or quantitated.  
In general, patients with chronic 
obstructive pulmonary disease have an 
obstructive ventilatory impairment, which 
describes their disability as related to 
the underlying disease.  Chronic 
obstructive pulmonary disease, whether it 
be from chronic bronchitis, emphysema, or 
possibly asthma, does not cause a 
restrictive ventilatory impairment.  
Restrictive ventilatory impairments are 
caused by scarring in the lungs from 
various causes or from chest wall 
abnormalities.  Since the veteran did 
have a significant kyphosis of the 
cervical neck, he may have experienced 
some dyspnea related to severe COPD from 
the lack of ability to use accessory 
muscles.  However, chest x-rays and 
physical examinations did not reveal 
significant hyperinflation that might 
associated with severe COPD or asthma.  
Furthermore, there is no evidence of 
enlargement of the heart on the chest x-
ray, which would make the diagnosis or 
cor pulmonale less likely.  

Osteoarthritis does not cause an 
intrinsic restrictive ventilatory 
impairment, i.e. scarring, in the lungs 
as does rheumatoid arthritis, or possibly 
ankylosing spondylitis.  However, there 
was no mention of intrinsic pulmonary 
fibrosis as may occur with either 
rheumatoid arthritis or ankylosing 
spondylitis in the chest radiograph 
descriptions.  

As to the second question, the response was:

As per my above summary, the patient 
complained of difficulty swallowing and 
choking when he would eat as far back as 
a letter to the Department of Veterans' 
Affairs dated June 8, 1992.  There is 
incomplete medical evidence presented to 
draw a conclusion that the patient had 
significant upper airway obstruction and 
aspiration that could have caused his 
death.  However, this is possible but not 
likely, as mentioned by the previous 
pulmonary consultant.


II.  Legal analysis.

A.  Duty to Assist.  

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date. See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In that regard, the Board is satisfied that VA has provided 
notice to the appellant of the required information and 
evidence and the assistance to obtain that evidence. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000).  The appellant was 
advised of the evidence necessary to substantiate her claim 
via the statement and supplemental statements of the case, in 
the Board's request for medical opinions, and through its 
remand.  After examining the record, the Board obtained a VHA 
expert medical opinion regarding the issue in controversy.  
The appellant has reported that there is no additional 
evidence that could be obtained.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to the issue on appeal.  

B.  Law Governing Service Connection for the Cause of Death.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death.  38 U.S.C.A. §§ 1110, 1310 (West 1991); 38 
C.F.R. §§ 3.303, 3.310(a), 3.312(a) (2000).  For a service-
connected disability to be the principal cause of death, it 
must singly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).  

It should also be noted that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310 (2000).  In 
this regard, secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Analysis

A review of the medical evidence of record does not show that 
the veteran had any lung or pulmonary disorder during 
service.  The medical evidence also does not show that a 
pulmonary disorder was diagnosed within one year of 
discharge.  The post-service medical evidence contains 
numerous medical reports dated throughout the veteran's 
lifetime reflecting treatment for bronchial asthma; however, 
these reports as well as outpatient and private records do 
not reflect a diagnosis of cor pulmonale or COPD.  
Significantly, we note that the first clinical evidence on 
file of COPD and restrictive lung disease was in September 
1994, approximately 45 years after the veteran's discharge 
from military service.  In fact, the first and only diagnosis 
of cor pulmonale was reported on the veteran's death 
certificate in June 1995.  

The recent medical evidence consisting of the hospitalization 
reports, the letters from Drs. Tayco and De La Cruz, and the 
medical expert's report, show that the veteran had pulmonary 
disease for many years.  However, there is doubt as to 
whether he had cor pulmonale or COPD even at the time of his 
death, and these conditions were first reported near the time 
of his death.  In sum, the medical evidence of record 
establishes that the veteran's pulmonary disorders were not 
present in service or for many years thereafter.  As such, 
service connection on a direct basis for those disabilities 
is not warranted.  

As noted above, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  In this regard, it is contended that the veteran's 
service-connected hypertrophic arthritis of the spine caused 
him to develop deformity of the thoracic and cervical spines, 
which led to a stooped posture and, in turn, led to 
restriction in chest expansion and limitation of lung 
function, ultimately leading to chronic obstructive lung 
disease.  

This contention is supported by Dr. Tayco who, in his medical 
statements of January 1997 and April 2000, opined that the 
veteran suffered from worsening deformity of the lumbar, 
thoracic and cervical spines that resulted in a stooped 
posture, which led to restriction in chest expansion and 
limitation of lung function, ultimately leading to the 
clinical condition chronic obstructive lung disease, 
restrictive type.  

However, this opinion is considerably less probative than the 
opinion of the VA pulmonologist, dated in June 1997, who 
explained that COPD and restrictive lung disease were 
"entirely opposite conditions" which could never lead to a 
restrictive type of respiratory disorder.  In support of this 
conclusion, the physician noted that there were no 
spirometric measurements reported so that an accurate 
distinction between obstructive versus restrictive disease 
could not be made; he noted that it was possible that the 
veteran's private physician was thinking of bony deformities 
that restrict air entry and prevent lung expansion.  

Perhaps most significantly, the VA physician noted that the 
available evidence showed that only the cervical and lumbar 
spines were affected, and that the thoracic spine appeared 
normal, which is a significant factor because only 
deformities of the thoracic spines (posterior to the lungs) 
could cause the retrictive type of lung disease.  

Moreover, the opinion provided by a Chief of Pulmonary and 
Critical Care, who is a specialist in respiratory disease, 
and who had the opportunity to conduct a longitudinal review 
of the veteran's medical records, including Dr. Taco's 
opinions, clearly concluded that it was less than likely that 
the veteran's service-connected arthritis of the lumbar or 
cervical spines caused or contributed to the veteran's death.  

This physician emphasized that restrictive ventilatory 
impairments are caused by scarring in the lungs from various 
causes or from chest wall abnormalities.  He noted that, 
since the veteran had a significant kyphosis of the cervical 
neck, he may have experienced some dyspnea related to severe 
COPD from the lack of ability to use accessory muscles; 
however, he also noted that chest x-rays and physical 
examinations did not reveal significant hyperinflation that 
might be associated with severe COPD or asthma.  

Furthermore, there was no evidence of enlargement of the 
heart on the chest x-rays, which would make the diagnosis of 
cor pulmonale less likely.  The preponderance of the evidence 
clearly mandates a finding that the veteran's cor pulmonale 
and COPD restrictive type were not proximately caused by 
arthritis of the cervical or lumbar spines.

The VA opinions suggest that Dr. Tayco's opinions appear to 
be based on diagnoses that are not supported by the clinical 
evidence of record.

In light of the foregoing, the Board finds that the medical 
report of the medical expert is more probative than the 
letters of Drs. Tayco and De La Cruz and the contentions of 
the appellant.  In addition, the Board finds that since the 
medical expert concluded that there was no relationship 
between the veteran's service-connected disabilities and the 
pulmonary illnesses which caused his death and/or any other 
medical problems contributing to his death, there is no other 
basis for secondary service connection.  As such, the Board 
finds that further analysis pursuant to Allen v. Brown, 7 
Vet. App. 439 (1995), is not warranted.  

Therefore, the Board finds that the causes of the veteran's 
death did not develop secondary to his service-connected 
disabilities as identified above; rather, they developed 
independently from the veteran's service-connected 
disabilities.  For the same reasons the opinions also weigh 
the evidence against a finding that the service-connected 
disabilities were a contributory cause of death.

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the appellant.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

In addition, the Board finds that a preponderance of the 
evidence of record establishes that the cause of the 
veteran's death was not related to military service, either 
directly or proximately.  Accordingly, the claim for service 
connection for the cause of the veteran's death must be 
denied.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310, 
3.312 (2000).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


REMAND

As noted above, in January 1996 the RO determined that the 
claim for accrued benefits, based on the pending appeal for 
increase by the deceased veteran, including increased ratings 
for hypertrophic arthritis of the lumbar spine, hypertrophic 
degenerative joint disease of the cervical spine, and 
hypertrophic arthritis of the sacroiliacs and both hips, was 
denied.  By letter dated March 14, 1996, the appellant 
indicated that she was appealing her husband's benefits.  
Although she provided no substantive argument with respect to 
any of the issues adjudicated by the RO in the January 1996 
rating decision, the Board finds that this communication can 
be liberally construed as a disagreement with the denials of 
increased rating and accrued benefits, and a desire for 
appellate review.  38 C.F.R. § 20.201 (2000).  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

On the basis of the foregoing, and pursuant to 38 C.F.R. § 
19.9, the Board determines that in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED for the 
following action:

The RO should issue a statement of the 
case to the appellant addressing the 
issues of entitlement to a rating in 
excess of 40 percent for hypertrophic 
arthritis of the lumbar spine, for 
purposes of accrued benefits; a rating in 
excess of 30 percent for hypertrophic 
degenerative joint disease of the 
cervical spine, for purposes of accrued 
benefits; and a compensable evaluation 
for hypertrophic arthritis of the 
sacroiliac joints and hips, for purposes 
of accrued benefits.  The statement of 
the case should include all relevant law 
and regulations pertaining to the claim.  
The appellant must be advised of the time 
limit in which she may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



